Chukwuma E. Azubuko appeals from the denial by a single justice of this court of his request for relief in the nature of mandamus under G. L. c. 249, § 5. Azubuko attempted to commence an action in the Superior Court, apparently arising from a 2005 arrest and prosecution that he alleged was unlawful. He had previously been ordered, based on his history of frivolous filings in the trial court, to obtain permission from the Regional Administrative Justice before commencing any new action. Permission was denied in this case in March, 2011, on the ground that the proposed complaint stated no plausible cause of action against any of the named defendants. One year later, Azubuko commenced an action in the county court and requested that the single justice remand the matter to the Superior Court and order the trial court clerk to accept his filing and assign a docket number. He has failed to establish, however, that the Superior Court judge erred in denying permission to file his complaint. He has shown no basis to conclude that his action should be allowed to proceed at this late date. The single justice did not err or abuse her discretion by denying relief.

Judgment affirmed.